Citation Nr: 0721197	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

Veteran represented by: 	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.  The appellant is the veteran's estranged spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The appellant, the veteran's estranged spouse, seeks 
apportionment of the veteran's disability compensation 
benefits.  The appeal, originally certified to the Board in 
March 2004, was most recently remanded by the Board to the 
AMC in September 2006.  After receipt of additional evidence, 
to include Social Security Administration printouts 
concerning the appellant's children, the AMC issued a 
supplemental statement of the case in March 2007.  

However, later in March 2007, a VA Form 21-0571, Application 
for Exclusion of Children's Income, was received by the AMC 
from the appellant, unaccompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2006).  While the 
veteran's claims file was then returned to the Board, it 
appears that the appellant's Application was never considered 
by the AMC.  As the Application constitutes evidence 
pertinent to the issue on appeal, it must be reviewed by the 
AMC before the Board can proceed.  38 C.F.R. § 20.1304(c); 
see also Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is remanded for the following action:

After having reviewed all evidence of 
record, including any evidence received 
subsequent to the March 2007 supplemental 
statement of the case, the RO should 
readjudicate the issue of entitlement to 
apportionment of the veteran's Department 
of Veterans Affairs compensation benefits.  
If a decision favorable to the appellant 
is not made, a supplemental statement of 
the case should be issued, with copies 
sent to the appellant, the veteran, and 
each of their representatives, all of whom 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order, and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



